Citation Nr: 1028373	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-47 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1956. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a disability evaluation 
in excess of 10 percent for "bilateral hearing loss with 
tinnitus."  A timely appeal was noted with respect to that 
decision.

According to the October 2009 statement of the case, the 
Veteran's bilateral hearing loss is noncompensable under the 
applicable rating criteria, whereas his service-connected 
tinnitus warrants a disability evaluation of 10 percent.  
Although the RO has previously rated these disorders as a single 
disability with a rating of 10 percent, the Veteran has expressed 
his intent to withdraw his claim for an increased rating for 
tinnitus and proceed with his claim for an increased rating for 
bilateral sensorineural hearing loss.  Since adjudicating these 
issues separately would not affect the ratings the Veteran is 
receiving for his service-connected tinnitus and bilateral 
hearing loss, the Board has recharacterized the issues as 
reflected on the title page.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on March 30, 2010.  A copy 
of the hearing transcript has been associated with the file.

At the hearing, the matter of service connection for 
recurrent ear infections, to include as secondary to 
service-connected bilateral sensorineural hearing loss, 
was raised and that matter is referred to the RO for 
appropriate action.  

The issue of entitlement to a compensable rating for bilateral 
sensorineural hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

Prior to his March 2010 hearing, the Veteran indicated that he 
wished to withdraw the appeal of his denial of a disability 
evaluation in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to a disability 
evaluation in excess of 10 percent for tinnitus have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement, and 
after a statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A.               § 7105(a); 38 
C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of an 
August 2009 rating decision that denied entitlement to a rating 
in excess of 10 percent for tinnitus.  The Veteran indicated on 
the record at his March 2010 hearing that he wished to withdraw 
his appeal with respect to this claim.  The Board finds that this 
statement qualifies as a valid withdrawal of the issue.  See 38 
C.F.R. § 20.204.  Accordingly, this claim will be dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent for 
tinnitus is dismissed.


REMAND

During his March 2010 hearing, the Veteran testified that the 
symptomatology associated with his bilateral sensorineural 
hearing loss has increased in severity since he was last 
examined.   In support of his assertion, he submitted a March 
2010 clinical note from the Salt Lake City VA Medical Center 
(VAMC) finding a "moderate to severe" hearing loss in the right 
ear and "moderate to profound" hearing loss in the left ear.  
On VA examination in July 2009, hearing loss had been 
characterized as "moderate" in the right ear and "moderate to 
severe" in the left ear. As there is competent evidence of a 
worsening of the Veteran's service-connected hearing loss, VA is 
obliged to afford a Veteran a contemporaneous examination.  See 
VAOPGCPREC 11-95 (1995).  

The Veteran also testified that he had an upcoming hearing 
evaluation at the VAMC in Salt Lake City in April 2010.  Upon 
remand, records of the Veteran's treatment at VAMC Salt Lake City 
since April 2010 should be requested for inclusion with the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Salt Lake City VAMC and 
request that all records of the Veteran's 
treatment for hearing loss since April 2010 
be provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
severity of his service- connected bilateral 
hearing loss.  All testing deemed necessary 
by the examiner should be performed and the 
results reported in detail, including all 
puretone thresholds, puretone threshold 
averages and Maryland CNC tests.  The claims 
folder must be available for review by the 
examiner in conjunction with the examination 
and this should be acknowledged in the 
report.

3.  Thereafter, the RO should readjudicate 
the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


